                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



 ANITA MOSS on behalf of herself and all             Civil Action No. 3:20-cv-137
 others similarly situated,

               Plaintiffs,

 v.
                                                     COLLECTIVE AND CLASS ACTION
 SENIOR CARE CAROLINAS, PLLC,                        COMPLAINT
 INNOVATIVE HEALTHCARE
 MANAGEMENT, LLC and
 MELISSA LYNCH,


               Defendants.


       COME NOW Plaintiff, ANITA MOSS (“Plaintiff”), on behalf of herself and all others

similarly situated, by and through undersigned counsel, and files this Complaint as follows:

       Plaintiff, Anita Moss, on behalf of herself and all others similarly situated, brings this

action against Defendants SENIOR CARE CAROLINAS, PLLC, a North Carolina Corporation,

INNOVATIVE HEALTHCARE MANAGEMENT, LLC, a North Carolina Corporation, and

MELISSA LYNCH, an individual, (collectively, “Defendants”) for violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. , and the North Carolina Wage and Hour Act

(“NCWHA”), N.C. Gen. Stat. §§ 95-25.1 et seq.

                                  NATURE OF THE ACTION

       1.      Plaintiff alleges on behalf of herself, individually, and all other similarly situated

current and former non-exempt hourly employees of the Defendants, who elect to opt-in to this

action pursuant to the collective action provision of 29 U.S.C. § 216(b) (the "Collective Action




      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 1 of 21
Members") that they are entitled to, (i) unpaid wages including overtime premiums for all hours

worked exceeding forty (40) in a workweek; (ii) overtime bonus premiums; and (iii) statutory

penalties, including liquidated damages, pursuant to the FLSA, 29 U.S.C. §§ 201 et seq.,

specifically 29 U.S.C. §§ 207, 216(b).

         2.    Plaintiff further complains, pursuant to Federal Rule of Civil Procedure 23, on

behalf of herself, individually, and all similarly situated employees of Defendants, who work or

worked in the state of North Carolina (the "North Carolina Class") that Defendants violated the

NCWHA by failing to pay all wages earned as promised and that Plaintiffs are entitled to all

unpaid wages, plus interest, liquidated damages, costs and fees and penalties as allowed for

Defendants’ violations of the NCWHA, N.C. Gen. Stat. §§ 95-25.1 et seq.

                                         THE PARTIES

         3.    Plaintiff ANITA MOSS (“MOSS”) is an adult individual who is a

resident of Charlotte, North Carolina, and worked as a dedicated caregiving employee for

Defendants beginning in or around November 2017 continuing through August 28, 2019.

         4.    Written consent form for MOSS is being filed with this Complaint as Exhibit A.

         5.    Defendants control and/or own and/or operate senior living centers, with at least

five current sites throughout North Carolina, with an identified principal office street address of

19401 Old Jetton Road Suite 100, Cornelius, North Carolina, 28031-5637.

         6.    Defendant, MELISSA LYNCH (hereinafter “LYNCH”) is a registered nurse and

is also the Organizing Member of DEFENDANT SENIOR CARE CAROLINAS, PLLC

(“SENIOR CARE”) with an address identified as 9640 Gilead Grove Road, Huntersville, NC,

28078.




                                                2

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 2 of 21
       7.      Defendant LYNCH is also the Chief Executive Officer of Defendant

INNOVATIVE HEALTH CARE MANAGEMENT, LLC (hereinafter “INNOVATIVE”) with

its principal place of business 19401 Old Jetton Road Suite 100, Cornelius, North Carolina,

28031-5637.

       8.      Defendant INNOVATIVE maintains control over and participates in the operation

of Defendant SENIOR CARE and Defendant LYNCH directly and/or indirectly acted and

continue to act in the interest of SENIOR CARE and INNOVATIVE in relation to their

employees. LYNCH and INNOVATIVE allocated compensation to employees, made wage

payment decisions, set policy and practices regarding employee pay and made, and continue to

make, hiring and firing decisions for SENIOR CARE.

       9.      At all relevant times, Plaintiff and other similarly situated individuals were

Defendants’ “employees” as that term is defined by the FLSA and the NCWHA.

       10.     At all relevant times, Defendants were, and are, “employers” as the term is

defined by the FLSA and the NCWHA.

       11.     Plaintiff is informed and believes, and based upon such information and belief

alleges, that the Defendants, and each of them, are now and/or at all times mentioned in this

Complaint were in some manner legally responsible for the events, happenings and

circumstances alleged in this Complaint.

       12.     Plaintiff is further informed and believes, and based upon such information and

belief alleges, that at all times herein mentioned, all Defendants, and each of them, were and are

the agents, servants, employees, joint venturers, alter egos and/or partners of each of the other

Defendants, and were, at all such times, acting within the course and scope of said employment

and/or agency; furthermore, that each and every Defendant herein, while acting as a high



                                                 3

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 3 of 21
corporate officer, director and/or managing agent, principal and/or employer, expressly directed,

consented to, approved, affirmed and ratified each and every action taken by the other co-

Defendants, as herein alleged and was responsible in whole or in part for the matters referred to

herein.

          13.   Plaintiff is further informed and believes, and based upon such information and

belief alleges, that at all times herein mentioned, Defendants, and each of them, proximately

caused Plaintiff, and all others similarly situated and the general public to be subjected to the

unlawful practices, wrongs, complaints, injuries and/or damages alleged in this Complaint.

          14.   Plaintiff is further informed and believes, and based upon such information and

belief alleges, that Defendants, and each of them, are now and/or at all times mentioned in this

Complaint were members of and/or engaged in a joint venture, partnership and common enterprise,

and were acting within the course and scope of, and in pursuit of said joint venture, partnership

and common enterprise and, as such were co-employers of Plaintiffs and the putative class herein.

          15.   Plaintiff is further informed and believes, and based upon such information and

belief alleges, that Defendants, and each of them, at all times mentioned in this Complaint,

concurred with, contributed to, approved of, aided and abetted, condoned and/or otherwise ratified,

the various acts and omissions of each and every one of the other Defendants in proximately

causing the injuries and/or damages alleged in this Complaint.

          16.   Plaintiff is further informed and believe, and based upon such information and

belief alleges, that LYNCH made all decisions on a daily basis regarding pay policies and exerted

financial and operative control over INNOVATIVE and SENIOR CARE and is therefore

individually liable under the FLSA and the NCWHA.




                                                  4

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 4 of 21
                                  JURISDICTION AND VENUE

         17.    This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for

the claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

         18.    Defendants employed Plaintiff and employs/employed others in this judicial

district, owns and operates a senior living care business in this judicial district, and is registered

to transact business in the State of North Carolina.

         19.    The claims for violations of the NCWHA are based on the statutory law of the

State of North Carolina. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the

pendent state claims because they arise out of the same nucleus of operative facts as the FLSA

claim.

         20.    All of the alleged causes of action can be determined in this judicial proceeding

and will provide judicial economy, fairness and convenience for the parties.

                                  COVERAGE ALLEGATIONS

         21.    At all times hereinafter mentioned, Defendants have been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         22.    At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

         23.    At all times hereinafter mentioned, Defendants have been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)

of the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that the enterprise has had and has an annual gross volume of sales made or



                                                   5

         Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 5 of 21
business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).

       24.       At all times hereinafter mentioned, Plaintiffs have been employees within the

meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

       25.       At all times hereinafter mentioned, Plaintiff was individual employees who were

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. §§

206-207.

       26.       At all times hereinafter mentioned, Defendants have been an employer within the

meaning of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. §§ 95-25.2(5).

       27.       At all times hereinafter mentioned, Plaintiffs were employees within the meaning

of Section 95-25.2(4) of the NCWHA, N.C. Gen. Stat. §§ 95-25.2(4).

                                    STATEMENT OF FACTS

       28.            Defendant LYNCH is the originating manager of INNOVATIVE which

operates SENIOR CARE. SENIOR CARE operates at least five separate homes in and around

North Carolina. Each site can have between 2-6 residents.

           29. Defendants employ non-exempt hourly employees with various titles but who are

recognized as dedicated care officials. Defendants have employed care providers during the

preceding three (3) years from the filing of this Complaint.

           30.        Defendant SENIOR CARE under the direction of INNOVATIVE contracts

with families and individuals to place their family member at one of their facilities to provide

companion care services to the elderly and/or infirmed.

           31.        On information and belief, Defendants LYNCH and INNOVATIVE provides

Defendant SENIOR CARE with detailed employee handbooks for them to follow, which include



                                                  6

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 6 of 21
payroll and personnel issues, assignment procedure, hiring, dress code, and caregiver job duties,

among others.

              32. During the applicable statute of limitations period, Defendants employed

Plaintiff and other similarly-situated caregiver employees to provide companion care to the client

(“client”).

         33.      The job duties of Plaintiff and other similarly situated employees, included:

                   a. Light housekeeping: cleaning floors, vacuuming carpet, surface cleaning of

                        bathrooms and furniture, water plants, trash removal, cabinet organization,

                        etc.

                   b. Meal preparation and feeding: cooking a complete, nutritionally balanced

                        meal for the clients and feeding clients.

                   c. Getting and sending mail.

                   d. Laundry and ironing.

                   e. Linen washing and bed making.

                   f. Companionship care: visiting and talking with the client, reading, listening to

                        music, taking them on walks, etc.

                   g. Medication: providing medications and doing a first of the month medication

                        count for accuracy and refills.

                   h.   Bathroom assist.

                   i. Incontinence care.

                   j. Hygiene assistance: shower / tub assistance, skin care, oral care, hair care,

                        shaving, nail care.

                   k. Assistance with dressing.



                                                     7

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 7 of 21
                l. Mobility and safety including ambulation assist and transfer assist,

                    assistance with cane, crutches, walkers and wheelchairs, fall precautions and

                    weight bearing, and repositioning in bed and side rails.

                m. Charting.

                n. Organizing activities.

       34.     Defendants INNOVATIVE, SENIOR CARE, and LYNCH did not provide a

mechanism to “clock in or out” or method to record hours that Plaintiff slept and otherwise

allocated their time during their work shifts.

       35.     Defendants, INNOVATIVE, SENIOR CARE, and LYNCH, scheduled the shifts

for all of their dedicated care employees, including Plaintiff.

       36.     Plaintiff and other similarly situated employees were required to remain onsite

with the clients until another employee relieved them from their assignment.

       37.     If Plaintiff, or another similarly situated caregiver employee’s, scheduled shift

ended and a relief caregiver employee was not present, Defendants required the on-duty

caregiver employee to stay at their assigned site past their scheduled shift until another caregiver

employee arrived to relieve them from their assignment.

       38.     While on duty, Plaintiffs and other similarly situated caregiver employees were

often required to work 24-hour shifts, many times on consecutive days.

       39.     While Defendants purported to allow Plaintiff and other similarly situated

caregiver employees to sleep during their shifts, there was no reasonable agreement to exclude

sleep time as required by the regulations implementing the FLSA.

       40.     While Defendants purported to allow Plaintiff and other similarly situated

caregiver employees to sleep during their shifts, adequate sleeping facilities were not furnished



                                                  8

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 8 of 21
by the employer, as required by the regulations implementing the FLSA, because Plaintiff and

other similarly situated caregiver employees were required to stay near the clients instead of in a

separate, adequate sleeping facility so that they could fulfill the essential job duties of attending

to the clients’ bathroom and incontinence needs during the night, as well as providing adequate

safety precautions and preventing the clients from falling, thus precluding Plaintiffs and other

similarly situated caregiver employees from using a sleeping facility, even if one existed.

       41.     While Defendants purported to allow Plaintiff and other similarly situated

caregiver employees to sleep during their shifts, the Plaintiff and other similarly situated

caregiver employees did not “usually get an uninterrupted night’s sleep,” within the meaning of

the regulations implementing the FLSA, because the clients’ interruptions that prevented

Plaintiff and other similarly situated caregiver employees from getting five consecutive

uninterrupted hours of sleep occurred at least half and usually more than half of the Plaintiff’s

and other similarly situated caregiver employees’ shifts.

       42.     Defendants knew that the clients required around the clock care, for bathroom and

incontinence care, and the prevention of slip and falls and providing other safety precautions;

these were the part of the essential job duties of the Plaintiffs and other similarly situated

caregiver employees.

       43.     Defendants knew that the inability to obtain five hours of uninterrupted sleep was

inherent in the job of Plaintiffs and other similarly situated caregiver employees because of the

essential job duties and Defendants’ expectations for care provided to each and every client.

       44.     Defendants knew that the clients’ needs and the essential job duties required of

Plaintiff and similarly situated caregiver employees, to care for the clients’ bathroom and

incontinence needs and prevent falls, prevented the Plaintiff and similarly situated caregiver



                                                  9

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 9 of 21
employees from obtaining five hours of uninterrupted sleep time, and yet Defendants knowingly

and willfully deducted sleep time from the Plaintiffs’ and similarly situated caregiver

employees’ calculation of hours worked.

       45.     Defendants knowingly and willfully violated the provisions of the FLSA and its

implementing regulations by deducting sleep time from the employees’ hours worked while: (1)

failing to provide an adequate sleeping facility; (2) failing to meet the requirement that the

employees’ time spent sleeping was usually uninterrupted; and (3) failing to have a reasonable,

written agreement to deduct sleep time.

       46.     Under the regulations implementing the FLSA, if no reasonable agreement to

exclude sleep time exists, all hours spent on duty, including time spent sleeping, must be

counted as work time.

       47.     Under the regulations implementing the FLSA, if interruptions during which the

employee performs tasks on behalf of the employer are so frequent that the employee cannot get

reasonable periods of sleep totaling at least five hours during the scheduled sleeping period, the

entire period must be counted as time spent working and paid accordingly.

       48.     Plaintiff and other similarly situated caregiver employees usually worked

twenty-four (24) hour shifts in a single day, at least three and up to five days per week.

       49.     Plaintiff and other similarly situated caregiver employees were unlawfully paid

“flat rates” for a twenty-four (24) hour shift in a single day that amounted to an hourly rate well

below the required federal minimum wage.

       50.     Because Defendants unlawfully deducted sleep time from Plaintiff’s and similarly

situated caregiver employees’ time in a twenty-four (24) hour shift, Plaintiff was paid well below

the required federal minimum wage.



                                                 10

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 10 of 21
        51.    Defendants’ policy for payment was variable depending upon the hours scheduled

and number of residents. For example, Plaintiff was informed that the rate for paying Plaintiff

and similarly situated employees was based on (1) the number of hours scheduled and (2) the

number of residents. The quoted rate ranged from $200-$240 for a 24-hour shift. If scheduled

less than 24 hours, then the rate was to be $10.50.

        52.    However, the pay stubs received by Plaintiff and other similarly situated caregiver

employees of Defendants were incorrect. For example, Plaintiff’s rate of pay ranged from a base

rate of $8.00 to sometimes $12.75, with the overtime rate being similarly discordant. In addition,

the hours reported on the pay stub and thus used as a calculation for overtime did not capture the

full amount of time Plaintiff worked.

        53.    Plaintiff and other similarly situated employees would be scheduled for three (3)

consecutive 24 shifts for a total of 72 hours in one week and then the next week would be

scheduled for four (4) consecutive 24 shifts for a total of 96 hours in the second week. Plaintiff

was not properly paid for this overtime, nor did her pay stub reflect the amount of actual hours

worked and overtime compensation to be received.

        54.    Furthermore, the pay stubs received by Plaintiff and other similarly situated

caregiver employees of Defendants were deceptive, in that the number of daily shifts worked in

a week was shown as “Hours,” rather than shifts, so that it appeared that Plaintiffs and other

similarly situated caregiver employees were paid a higher hourly rate than in fact they were

paid. For example, Plaintiff’s pay stub for the pay period from August 18, 2019 to August 31,

2019 states that her hours were a combination of 80.9 and her rates of pay are $8.25 and

$12.375 respectively, obscuring the fact that her actual pay was below the federal minimum

wage.



                                                 11

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 11 of 21
       55.     In addition, there was a bonus included on some pay stubs and not others. The

basis for the bonus is unclear and it is unable to determine the rate of pay for the bonus.

       56.     Despite having a bonus included on various pay stubs, Defendants did not

calculate overtime bonus premiums as required by the FLSA.

       57.     At all relevant times, Defendants knew that their caregiver employees were not

being paid minimum wage for every hour worked thereby willfully violating federal and North

Carolina wage and hour laws.

       58.      The FLSA is a “suffer or permit” statute, providing that employers may neither

force nor allow employees to work in violation of federal minimum wage and overtime

compensation requirements. By failing to provide any mechanism or method for Plaintiffs to

report the time spent sleeping while on duty, Defendants violated the provisions of FLSA that do

not allow employers to “suffer or permit” employees to work in violation of federal minimum

wage and overtime compensation requirements.

       59.     Plaintiffs and other similarly situated caregiver employees worked well

in excess of forty (40) hours in many individual work weeks.

       60.      If Plaintiffs and other similarly situated caregiver employees worked only two

twenty-four (24) shifts in a week, and for the reasons alleged and set forth above, all hours spent

on duty, including time spent sleeping, is counted as work time, the Plaintiffs and other similarly

situated caregiver employees worked forty-eight (48) hours in that week. In fact, Plaintiffs and

other similarly situated caregiver employees usually worked at least three and sometimes four

24-hour shifts in a week, well above the forty-hour (40) threshold for payment of federal and

state overtime wages.




                                                12

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 12 of 21
         61.    At all relevant times, Defendants knew that their caregiver employees routinely

worked in excess of forty (40) hours per individual work week. Nonetheless, Defendants

knowingly and willfully failed to pay Plaintiff and their similarly situated caregiver employees

overtime wages for all hours worked in excess of forty (40) hours during individual work weeks,

as required by federal and North Carolina wage and hour laws.

        62.     Defendants benefitted from their unlawful failure to pay Plaintiff and other

similarly situated caregiver employee minimum wages and overtime pay to which they were

entitled, because Defendants reaped more profit from the deceptive scheme.

        63.     Plaintiff and other similarly situated caregiver employees were all subject to

Defendants’ uniform policies and practices and were victims of Defendants’ schemes to deprive

them of minimum wages and overtime pay. As a result of Defendants’ knowing and willful

failure to pay Plaintiffs and other similarly situated caregiver employees in accordance with the

requirements of federal and North Carolina wage and hour law, Plaintiff and other similarly

situated caregiver employees suffered lost wages and other damages.

                              COLLECTIVE ACTION ALLEGATIONS

        64.     This action is maintainable as an “opt-in” collective action pursuant to the FLSA,

29 U.S.C. § 216(b), as to claims for unpaid minimum wages, unpaid overtime compensation,

liquidated damages, and attorneys’ fees and costs.

        65.     Pursuant to 29 U.S.C. § 216(b), Plaintiffs bring their First and Second Causes of

action, FLSA claims, on behalf of themselves, individually, and all others similarly situated

caregiver employees who work or have worked for Defendants who elect to opt-in to this action

(“Opt-in Plaintiffs).

        66.     The FLSA § 216(b) collective action class is properly defined as:



                                                 13

      Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 13 of 21
             All current and former employees of Defendants who work or have
             worked for Defendants as designated caregivers anytime during the
             three-year period preceding the filing of the Complaint in this action.

       67.        Consistent with Defendants’ policy and pattern or practice, Plaintiff has not been

paid minimum wage for all hours worked and Plaintiff and Opt-in Plaintiffs have not been paid

premium overtime compensation for all hours worked beyond a forty (40) hour workweek.

       68.        All of the work that Plaintiff and Opt-in Plaintiffs have performed has been

assigned by Defendants, and/or Defendants have been aware of all the work that Plaintiffs and

Opt-in Plaintiffs have performed.

       69.        As part of its regular business practice, Defendants have intentionally,

willfully and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with

respect to Plaintiffs and Opt-in Plaintiffs. This policy and pattern and practice includes, but is

not limited to:

       a. willfully failing to pay its caregiver employees, including Plaintiff and Opt-In

             Plaintiffs, minimum wages for all hours worked and premium overtime wages for all

             hours worked in excess of forty (40) hours per workweek; and

       b. willfully failing to pay and record all of the time that its in-home caregiver

             employees, including Plaintiff and Opt-In Plaintiffs, have worked for the benefit of

             Defendants.

       70.        Defendants are aware or should have been aware that federal law required them to

pay their in-home caregiver employees minimum wages for all hours worked and overtime

premiums for all hours worked in excess of forty (40) per workweek.




                                                   14

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 14 of 21
       71.     Plaintiff and Opt-in Plaintiffs perform or performed the same basic job duties,

were subject to the same employment policies, practices and procedures, and have been subject

to the same unlawful practices alleged herein.

        72.    Defendants’ policy and practice of paying sub-minimum wages as described

above was applicable to and affected all of Defendants’ in-home caregiver employees.

       73.     Defendants’ policy and practice of failing to pay overtime wages for all hours

worked in excess of forty (40) in a workweek as described above was applicable to and affected

all of Defendants’ in-home caregiver employees.

       74.     Defendants’ unlawful conduct has been widespread, repeated, and consistent.

       75.     There are many similarly situated current and former hourly employees of

Defendants who have been denied minimum wages and overtime compensation in violation of

the FLSA who would benefit from the issuance of a court-supervised notice of this lawsuit and

the opportunity to join it. This notice should be sent to the Opt-in Plaintiffs pursuant to 29

U.S.C. § 216(b).

       76.     Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

       77.     Plaintiff requests that she be permitted to serve as representatives of those who

consent to participate in this action and that this action be granted collective action status

pursuant to 29 U.S.C. § 216(b).



                               CLASS ACTION ALLEGATIONS

       78.     This action is maintainable as a class action pursuant to Rule 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure and pursuant to NCWHA, N.C. Gen. Stat. §§ 95-25.6,



                                                  15

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 15 of 21
95-25.7 and 95-25.13 for failure to pay promised and earned wages for all hours worked by

Plaintiff and members of the proposed class.

       79.     Plaintiff proposes the same class for purposes of certification under Rule 23 as

under § 216(b) of the FLSA, with the exception that the class period for this state law cause of

action is two years from the date of the filing of this Complaint. The proposed class is easily

ascertainable. The number and identity of NCWHA class members are determinable from

Defendants’ payroll records or records over which they have control, as are the hours assigned

and worked, the positions held, and the rates of pay for each class member.

       80.     The proposed class is so numerous that the joinder of all such persons is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

While the exact number of class members is unknown to Plaintiffs at this time, upon information

and belief, the class is comprised of at least 50 persons.

       81.     There is a well-defined commonality of interest in the questions of law and fact

involving and affecting the proposed class in that Plaintiff and all members of the proposed class

have been harmed by Defendants’ failure to pay earned wages. The common questions of law

and fact include, but are not limited to the following:

               (a)     whether Defendants refused to pay Plaintiff and members of the proposed

                       class promised and earned regular wages and overtime wages for all hours

                       worked on their regular pay day in violation of NCWHA §§ 95-25.6, 95-

                       25.7 and 95-25.13; and

               (b)     whether Defendants’ refusal to pay such compensation is in violation of

                       NCWHA.




                                                 16

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 16 of 21
       82.     The claims of Plaintiff are typical of those claims that could be alleged by any

Putative Class Member and the relief sought is typical of the relief that would be sought by each

member of the class in separate actions. All class members were subject to the same

compensation practices of Defendants; i.e. refusing to timely pay promised and earned wages.

The compensation policies and practices of Defendants affected all class members similarly, and

Defendants benefitted from the same type of unfair and/or wrongful acts as to each class

member. Plaintiff and members of the proposed class sustained similar losses, injuries, and

damages arising from the same unlawful policies, practices and procedures.

       83.     Plaintiff is able to fairly and adequately protect the interests of all members of the

class, and there are no known conflicts of interest between Plaintiff and members of the proposed

class. Plaintiff has retained counsel who is experienced and competent in both wage and hour

and complex class action litigation.

       84.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy. Individual joinder of all class members is impracticable. Class

action treatment will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of effort and expense that numerous individual actions engender. Because the loss,

injuries, and damages suffered by each of the individual class members are modest, the expenses

and burden of individual litigation would make it extremely difficult or impossible for the

individual class members to redress the wrongs done to them.

       85.     Important public interests will be served by addressing the matter as a class

action. The cost to the court system and the public for adjudication of individual litigation and

claims would be substantial and substantially more than if the claims are treated as a class action.



                                                 17

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 17 of 21
Prosecution of separate actions by individual members of the proposed class would create a risk

of inconsistent and/or varying adjudications with respect to the individual members of the class,

establishing incompatible standards of conduct for the Defendants and resulting in the

impairment of class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can and is empowered to fashion methods

to efficiently manage this action as a class action.

                                             COUNT I

       (Violation of Fair Labor Standards Act – Minimum Wages Collective Action)

       86.     Plaintiffs, on behalf of herself, individually, and all others similarly

situated, reassert the allegations set forth in the above paragraphs.

       87.     Count I arises from Defendants’ violation of the FLSA, for its failure to pay all

minimum wages earned by Plaintiffs and other similarly situated employees.

       88.     Defendants violated the FLSA by paying Plaintiff and other similarly situated

employees daily “flat rates,” that when calculated based upon actual hours worked as set forth

above, resulted in actual pay well below the required minimum wage.

       89.     Defendants violated the FLSA by failing to keep, make and preserve accurate

records of all time worked by Plaintiff and similarly situated employees.

       90.     Defendants knew or acted in reckless disregard that its compensation practices

violated the FLSA.

       91.     Defendants’ violation of the FLSA was willful.




                                                  18

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 18 of 21
                                               COUNT II

               (Violation of Fair Labor Standards Act – Overtime Collective Action)

         92.        Plaintiffs, on behalf of herself, individually, and all others similarly

situated, reassert the allegations set forth in the above paragraphs.

         93.      Count II arises from Defendants’ violation of the FLSA, for its failure to pay all

overtime wages earned by Plaintiffs and other similarly situated employees.

         94.      Defendants violated the FLSA by failing to pay Plaintiffs and other similarly

situated employees one and one-half times their lawfully calculated regular rate of pay for all

hours worked in excess of forty (40) in one or more individual workweeks.

         95.      Defendants violated the FLSA by failing to keep, make and preserve accurate

records of all time worked by Plaintiff and similarly situated employees.

         96.      Defendants knew or acted in reckless disregard that its compensation practices

violated the FLSA.

         97.      Defendants’ violation of the FLSA was willful.

                                              COUNT III

                         (Violation of North Carolina Wage and Hour Act)

         98.      Plaintiffs, on behalf of themselves, individually, and all others similarly situated,

reassert the allegations set forth in the above paragraphs.

         99.      Count III arises from Defendants’ policy and practice of suffering or permitting

Plaintiff and other similarly situated hourly employees to work without paying promised and

earned wages for all hours worked in violation of N.C. Gen. Stat. §§ 95-25.6, 95-25.7 and 95-

25.13.




                                                    19

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 19 of 21
       100.     Defendants violated N.C. Gen. Stat. §§ 95-25.6 by failing to pay Plaintiffs and

similarly situated hourly employees all promised and earned wages and overtime payments on

the employees’ regular payday for all hours worked.

       101.     Defendants further violated N.C. Gen. Stat. §§ 95-25.7 by failing to pay Plaintiffs

their earned wages on the next regular payday following the separation of their employment.

       102.     Defendants’ violation of the NCWHA was willful.

                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff and all employees similarly situated who join this action

demand and pray for:

           a)        This Court to Order the Defendants to file with this Court and furnish to

                     counsel for Plaintiff a list of all names, telephone numbers, home addresses

                     and email addresses of all caregiver employees who have worked for

                     Defendant within the last three years;

           b)        This Court to authorize Plaintiff’s counsel to issue notice at the earliest

                     possible time to caregiver employees who have worked for Defendant

                     within the last three years, informing them that this action has been filed, of

                     the nature of the action, and of their right to opt-in to this lawsuit if they

                     were deprived of minimum wages and overtime compensation, as required

                     by the FLSA;

           c)        An Order pursuant to Section 16(b) of the FLSA finding Defendant liable

                     for unpaid back wages due to Plaintiff (and those who have joined in the

                     suit) and for liquidated damages equal in amount to the unpaid

                     compensation found due to Plaintiff (and those who have joined in the suit);



                                                  20

     Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 20 of 21
     d)        An Order certifying this action as a class action under the NCWHA and

               designating the above Plaintiff as representatives on behalf of all those

               similarly situated caregiver employees;

     e)        An Order pursuant to the NCWHA finding Defendant liable for unpaid back

               wages and liquidated damages equal in amount to the unpaid compensation

               due to Plaintiffs and the class;

     f)        An Order awarding the costs of this action;

     g)        An Order awarding reasonable attorneys’ fees;

     h)        A Declaration and finding by the Court that Defendants willfully violated

               provisions of the FLSA by failing to comply with the minimum wage and

               overtime requirements of the FLSA;

     i)        An Order awarding pre-judgment and post-judgment interest at the highest

               rates allowed by law; and

     j)        An Order granting such other and further relief as may be necessary and

               appropriate.


                              JURY TRIAL DEMAND


 Plaintiffs demand a trial by jury for all issues of fact.


                                 /s/ L. Michelle Gessner
                                 L. Michelle Gessner, NCSB#26590
                                 GESSNERLAW, PLLC
                                 602 East Morehead Street
                                 Charlotte, North Carolina 28202
                                 Tel: (704) 234-7442
                                 Fax: (980) 206-0286
                                 Email: michelle@mgessnerlaw.com

                                 Attorney for Plaintiff and Putative Class Members

                                            21

Case 3:20-cv-00137-FDW-DCK Document 1 Filed 03/04/20 Page 21 of 21
